DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 19 June 2022 has been entered.

Response to Arguments
Applicant's arguments filed 19 June 2022 have been fully considered but they are not persuasive. 
Applicant argues that the examiner’s rejection under 35 USC 112(a) for lack of written description is incorrect.  The examiner disagrees.  Applicant advances no reasoning for why he considers the rejection incorrect.  To reiterate, the rejection was made because the applicant’s sworn statement in the 13 June 2022 declaration made the claims that “through trial and error testing it was determined that high viscosity glycol particles could be made to sheet out by applying a specifically configured stable nano coating to the surface of the theatrical lens” (Item 15, DECLARATION OF INVENTOR RICHARD S. BELLIVEAU).  However, the attorney-of-record made the statement in his arguments, speaking about the only configuration disclosed in the application as filed, that “generally, there are many different chemical compositions that may be comprised of a silicon derivative or silicon dioxide, and these may be constructed in many different ways” (remarks filed 13 June 2022).  A teaching of a general composition does not meet the written description requirement when the claims require a specific composition.  In other words, the attorney-of-record has argued that the written description does not specifically teach the claimed invention, and I have to at least consider that he might be correct.
Applicant argues that the "stable wetting coating" is sufficiently definite because it is defined by the "functional" limitation that the coating be "...configured to increase the surface energy of the at least one surface so that glycol particles wet the at least one surface in a sheeting out manner".  The examiner disagrees.  Writing a claim in functional language is not an end-around to avoid describing the claimed structure, it just means that the claimed structure must be described in the specification or drawings rather than in the claims themselves.  In In re Barr, 444 F.2d 588, at 593-595; 170 USPQ 330(CCPA 1971), the claims were written with functional limitations, but the specification provided 37 specific working examples of one of the claimed chemicals and 40 working examples of the other of the claimed chemicals having the claimed functions in the specification of that application to apprise the person of ordinary skill in the art what was meant by the functional limitation in the claim and how to make and use the functionally claimed chemical.  By contrast, the application provides either zero or one working example (the examiner holds that the specification provides a specific example, namely dip coated, sprayed or flow coated silicone dioxide nanoparticles in a solvent, but as explained above the attorney-of-record disagrees on this point and if the attorney is correct, this leaves the applicant with no working examples and thus no guidance on how to make and use the invention).  
Applicant argues that the "stable wetting coating" is sufficiently definite because it is defined by the "functional" limitation that the coating be "..configured to increase the surface energy of the at least one surface so that glycol particles wet the at least one surface in a sheeting out manner".  The examiner disagrees.  Although the amendment improves the claim language by specifying that the particles are glycol and not merely comprised of glycol, it is still not definite to define the claimed stable wetting coating as configured to increase the surface energy of the at least one surface so that glycol particles wet the at least one surface in a sheeting out manner because there are many glycols each with different properties and a coating upon which one type of glycol wets is not going to be wet by another type of glycol.  As an example, Morris (WO 9600132 A2), cited in the previous actions, states “the glycol may comprise triethylene glycol or monopropylene glycol, dipropylene glycol, butylene glycol, or polyethylene glycol”.  According to the Kirk-Othmer Encyclopedia of Chemical Technology (Forkner et al. “Glycols”, Kirk-Othmer Encyclopedia of Chemical Technology, Vol. 12, 644-682, published online 14 June 2022), triethylene glycol has a viscosity of 49 cP (Forkner Table 1) while dipropylene glycol has a viscosity of 75.0 cP (Forkner Table 7), while the ethylene glycol applicant mentions in the declaration has a viscosity of 20.9 cP (Forkner Table 1).  The limitation of “a stable wetting coating … configured to increase the surface energy of the at least one surface so that glycol particles wet the at least one surface in a sheeting out manner” is indefinite because one would get a different answer to the question of ‘does glycol wet this surface in a sheeting out manner’ depending one what glycol you did the test with.  
Applicant argues that the prior art of record does not teach "...a stable wetting coating which is configured increase the surface energy of the at least one surface so that glycol particles wet the at least one surface in a sheeting out manner".  The examiner disagrees.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01(I).  In the present case the “stable wetting coating which is configured increase the surface energy of the at least one surface so that glycol particles wet the at least one surface in a sheeting out manner” is disclosed in the specification as having the configuration of “the stable nano coating 42 can be comprised of silicon derivative such as silicone dioxide, silanes or siloxanes or a polymer in a solvent that can then be dip coated, sprayed or flow coated onto the output aperture 40 onto the surface 41b and/or the surface 41a of the aperture of FIG. 7” (specification page 11).  Jing discloses every detail of this disclosed configuration; Jing’s stable nano-coating are comprised of silicon dioxide (paragraph 15) in a solvent (paragraphs 16, 20, 25) that can then be dip coated, sprayed or flow coated (paragraph 48).  If this configuration is what is being claimed, then the claimed configuration is taught by Jing and the claim must be rejected as obvious.  If this configuration is not what is being claimed, then applicant has not disclosed the stable nano-coating having the claimed configuration and the claim must be rejected as failing the written description requirement.  Accordingly, the claims are being rejected under 35 USC 112(a) as failing the written description requirement and in the alternative under 35 USC 103 as obvious.
Applicant argues although machine oil or dirt is not the same as glycol, it should be noted that Jing et al.'s coating does not provide the same function for machine oil that it provides for water.  The examiner respectfully points out that machine oil is irrelevant to the claims.  Specifically, applicant does not allege anything one way or the other as to what machine oil does to the inventive theatre light projector.  The examiner notes that oils are non-polar and thus wouldn’t wet to the same types of surfaces a polar molecules like water and glycols, whereas dirt is not a liquid and thus doesn’t wet anything.  Applicant’s argument that the oil has to be rinsed away in Jing is nonsensical since removing the oil or glycol is not what “wetting in a sheeting-out manner” means in the application (see Fig. 7 and pages 11-12; “wetting in a sheeting out manner” means flattening the glycol, not removing it).

Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
In the declaration of Mr. Richard Belliveau filed 13 June 2022, Mr. Belliveau declared “Through trial and error testing it was determined that high viscosity glycol particles could be made to sheet out by applying a specifically configured stable nano coating to the surface of the theatrical lens. The coatings were adjusted as glycol is a solvent and can attack the coatings destroying their properties. The specifically configured stable nano coating increases the surface energy of the surface of a lens so that theatrical fog particles, which typically include glycol, easily wet the surface of a lens in a sheeting out manner” (emphasis added).  Applicant thus relies upon experimental results to support his case, but notably does not provide any data from the experiment.  Specifically, what were the chemical and structural compositions of the sample coatings tested, including both experimental and any control samples, what type of glycol was used for the test, and what was the “specific composition”, including chemical composition and any other structural details required of any coating which was deemed to have caused the glycol particles to wet the coating in a sheeting out manner?

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20, 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1:	Applicant claims “a stable wetting coating which is configured to increase the surface energy of the at least one surface so that glycol particles wet the at least one surface in a sheeting out manner”.  The only configuration for a stable wetting coating in the original disclosure was the statement on page 11 of the specification “the stable nano coating 42 can be comprised of silicon derivative such as silicone dioxide, silanes or siloxanes or a polymer in a solvent that can then be dip coated, sprayed or flow coated onto the output aperture 40 onto the surface 41b and/or the surface 41a of the aperture of FIG. 7”.  However, in the declaration filed 13 June 2022, the inventor states that the stable wetting coating which is configured to increase the surface energy of the at least one surface so that atomized theatrical fog particles comprised of glycol wet the at least one surface in a sheeting out manner is a specifically configured stable nano-coating whose composition is not disclosed.  In the accompanying remarks filed 13 June 2022, applicant cited the inventor’s declaration as supposedly distinguishing the invention from a prior art reference which teaches a stable nano coating that is comprised of silicon derivative such as silicone dioxide in a solvent that can then be dip coated, sprayed or flow coated (page 11 of remarks filed 13 June 2022).  Since applicant attributes the claimed invention’s limitations to the specifically configured stable nano-coating of the declaration instead of the configuration disclosed in the application-as-filed, it follows that the claimed invention was not disclosed in the application-as-filed.  
Claims 2-5 and 27 inherit the deficiency of claim 1.
With respect to claim 6:	Applicant claims “a stable wetting coating which is configured to increase the surface energy of the at least one surface so that glycol particles wet the at least one surface in a sheeting out manner”.  The only configuration for a stable wetting coating in the original disclosure was the statement on page 11 of the specification “the stable nano coating 42 can be comprised of silicon derivative such as silicone dioxide, silanes or siloxanes or a polymer in a solvent that can then be dip coated, sprayed or flow coated onto the output aperture 40 onto the surface 41b and/or the surface 41a of the aperture of FIG. 7”.  However, in the declaration filed 13 June 2022, the inventor states that the stable wetting coating which is configured to increase the surface energy of the at least one surface so that atomized theatrical fog particles comprised of glycol wet the at least one surface in a sheeting out manner is a specifically configured stable nano-coating whose composition is not disclosed.  In the accompanying remarks filed 13 June 2022, applicant cited the inventor’s declaration as supposedly distinguishing the invention from a prior art reference which teaches a stable nano coating that is comprised of silicon derivative such as silicone dioxide in a solvent that can then be dip coated, sprayed or flow coated (page 11 of remarks filed 13 June 2022).  Since applicant attributes the claimed invention’s limitations to the specifically configured stable nano-coating of the declaration instead of the configuration disclosed in the application-as-filed, it follows that the claimed invention was not disclosed in the application-as-filed.  
Claims 7-10 inherit the deficiency of claim 6.
With respect to claim 11:	Applicant claims “a stable wetting coating which is configured to increase the surface energy of the at least one surface so that glycol particles wet the at least one surface in a sheeting out manner”.  The only configuration for a stable wetting coating in the original disclosure was the statement on page 11 of the specification “the stable nano coating 42 can be comprised of silicon derivative such as silicone dioxide, silanes or siloxanes or a polymer in a solvent that can then be dip coated, sprayed or flow coated onto the output aperture 40 onto the surface 41b and/or the surface 41a of the aperture of FIG. 7”.  However, in the declaration filed 13 June 2022, the inventor states that the stable wetting coating which is configured to increase the surface energy of the at least one surface so that atomized theatrical fog particles comprised of glycol wet the at least one surface in a sheeting out manner is a specifically configured stable nano-coating whose composition is not disclosed.  In the accompanying remarks filed 13 June 2022, applicant cited the inventor’s declaration as supposedly distinguishing the invention from a prior art reference which teaches a stable nano coating that is comprised of silicon derivative such as silicone dioxide in a solvent that can then be dip coated, sprayed or flow coated (page 11 of remarks filed 13 June 2022).  Since applicant attributes the claimed invention’s limitations to the specifically configured stable nano-coating of the declaration instead of the configuration disclosed in the application-as-filed, it follows that the claimed invention was not disclosed in the application-as-filed.  
Claims 12-15 inherit the deficiency of claim 11.
With respect to claim 16:	Applicant claims “a a stable wetting coating which is configured to increase the surface energy of the at least one surface so that glycol particles wet the at least one surface in a sheeting out manner”.  The only configuration for a stable wetting coating in the original disclosure was the statement on page 11 of the specification “the stable nano coating 42 can be comprised of silicon derivative such as silicone dioxide, silanes or siloxanes or a polymer in a solvent that can then be dip coated, sprayed or flow coated onto the output aperture 40 onto the surface 41b and/or the surface 41a of the aperture of FIG. 7”.  However, in the declaration filed 13 June 2022, the inventor states that the stable wetting coating which is configured to increase the surface energy of the at least one surface so that atomized theatrical fog particles comprised of glycol wet the at least one surface in a sheeting out manner is a specifically configured stable nano-coating whose composition is not disclosed.  In the accompanying remarks filed 13 June 2022, applicant cited the inventor’s declaration as supposedly distinguishing the invention from a prior art reference which teaches a stable nano-coating that is comprised of silicon derivative such as silicone dioxide in a solvent that can then be dip coated, sprayed or flow coated (page 11 of remarks filed 13 June 2022).  Since applicant attributes the claimed invention’s limitations to the specifically configured stable nano-coating of the declaration instead of the configuration disclosed in the application-as-filed, it follows that the claimed invention was not disclosed in the application-as-filed.  
Claims 17-20 inherit the deficiency of claim 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1:	The limitation a stable wetting coating which is configured to increase the surface energy of the at least one surface so that glycol particles wet the at least one surface in a sheeting out manner” is indefinite because glycol particles can have many different compositions; in Morris, for instance, the glycol in question can be triethylene glycol or monopropylene glycol, dipropylene glycol, butylene glycol, or polyethylene glycol (Morris page 4).  Without knowing the specific composition of the glycol, the person of ordinary skill in the art would not be able to perform the test required by the claim to determine whether they are using a stable wetting coating with the properties required by the claim.
Claims 2-5, 27 inherit the deficiency of claim 1.
Claim 27 is additionally indefinite because it claims “the stable wetting coating is configured to substantially withstand cleaning by an industrial glass cleaner” without naming which industrial glass cleaner is to be used or providing an objective standard for ‘substantially withstanding” said cleaner.
With respect to claim 6:	The limitation a stable wetting coating which is configured to increase the surface energy of the at least one surface so that glycol particles wet the at least one surface in a sheeting out manner” is indefinite because glycol particles can have many different compositions; in Morris, for instance, the glycol in question can be triethylene glycol or monopropylene glycol, dipropylene glycol, butylene glycol, or polyethylene glycol (Morris page 4).  Without knowing the specific composition of the glycol, the person of ordinary skill in the art would not be able to perform the test required by the claim to determine whether they are using a stable wetting coating with the properties required by the claim.
Claims 7-10 inherit the deficiency of claim 6.
With respect to claim 11:	The limitation a stable wetting coating which is configured to increase the surface energy of the at least one surface so that glycol particles wet the at least one surface in a sheeting out manner” is indefinite because glycol particles can have many different compositions; in Morris, for instance, the glycol in question can be triethylene glycol or monopropylene glycol, dipropylene glycol, butylene glycol, or polyethylene glycol (Morris page 4).  Without knowing the specific composition of the glycol, the person of ordinary skill in the art would not be able to perform the test required by the claim to determine whether they are using a stable wetting coating with the properties required by the claim.
Claims 12-15 inherit the deficiency of claim 11.
With respect to claim 16:	The limitation a stable wetting coating which is configured to increase the surface energy of the at least one surface so that glycol particles wet the at least one surface in a sheeting out manner” is indefinite because glycol particles can have many different compositions; in Morris, for instance, the glycol in question can be triethylene glycol or monopropylene glycol, dipropylene glycol, butylene glycol, or polyethylene glycol (Morris page 4).  Without knowing the specific composition of the glycol, the person of ordinary skill in the art would not be able to perform the test required by the claim to determine whether they are using a stable wetting coating with the properties required by the claim.
Claims 17-20 inherit the deficiency of claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2014/0119019 A1) in view of Jing et al. (US 2011/0033694 A1).
With respect to claim 1:	Hsu teaches “a theatre light projector (10) comprising: a housing (2); a plurality of light sources (322); and an optical component (4)”.
Hsu does not specifically teach “wherein at least one surface of the optical component has a stable wetting coating which is configured increase the surface energy of the at least one surface so that glycol particles wet the at least one surface in a sheeting out manner”.
However, Jing inherently teaches “wherein at least one surface of the optical component (“substrate”; see paragraphs 15, 37) has a stable wetting coating (“silica nanoparticle coating composition”; see paragraphs 15-16) which is configured increase the surface energy of the at least one surface so glycol particles wet the at least one surface in a sheeting out manner (according to the specification on page 11 “the stable nano coating 42 can be comprised of silicon derivative such as silicone dioxide, silanes or siloxanes or a polymer in a solvent that can then be dip coated, sprayed or flow coated”.  Jing’s stable nanocoating is comprised of silicon dioxide (paragraph 15) in a solvent (paragraphs 16, 20, 25) that can be dip coated, sprayed or flow coated (paragraph 48).  Since Jing’s coating is identical in composition as the applicant’s coating, it must necessarily have the same properties.).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the theatre light projector of Hsu by coating it’s optical component with the stable wetting coating of Jing in order to provide an anti-fog property so that water wets the optical component in a sheeting out manner rather than as droplets (Jing paragraph 53).
With respect to claim 2:	Hsu does not specifically teach “wherein the optical component is comprised of polymethyl methacrylate”.
However, Jing teaches “wherein the optical component is comprised of polymethyl methacrylate (paragraph 37)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the theatre light projector of Hsu by using PMMA as taught by Jing as the material of the optical component due to PMMA’s transparency to visible light and art recognized suitability as the material for a lens or window (Jing paragraphs 37-38, 40).
With respect to claim 3:	Hsu does not specifically teach “wherein the optical component is comprised of polycarbonate”.
However, Jing teaches “wherein the optical component is comprised of polycarbonate (paragraph 37)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the theatre light projector of Hsu by using polycarbonate as taught by Jing as the material of the optical component due to polycarbonate’s transparency to visible light and art recognized suitability as the material for a lens or window (Jing paragraphs 37-38, 40).
With respect to claim 4:	Hsu does not specifically teach “wherein the stable wetting coating is comprised of a silicone derivative”.
However, Jing teaches “wherein the stable wetting coating is comprised of a silicone derivative (paragraph 27)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the theatre light projector of Hsu by using the silicone derivative in Jing’s stable wetting coating in order to improve binding in the stable wetting coating (Jing paragraph 27).
With respect to claim 5:	Hsu teaches “wherein the optical component is an output window (see Fig. 5)”.
With respect to claim 6:	Hsu teaches “a theatre light projector (10) comprising: a housing (2); a plurality of light sources (322); and an optical component (4)”.
Hsu does not specifically teach “wherein at least one surface of the optical component has a stable wetting coating which is configured to modify the surface energy of the at least one surface so that glycol particles generated by a theatrical fog generating device wet the at least one surface in a sheeting out manner”.
However, Jing inherently teaches “wherein at least one surface of the optical component (“substrate”; see paragraphs 15, 37) has a stable wetting coating (“silica nanoparticle coating composition”; see paragraphs 15-16) which is configured to modify the surface energy of the at least one surface so that glycol particles generated by a theatrical fog generating device wet the at least one surface in a sheeting out manner (according to the specification on page 11 “the stable nano coating 42 can be comprised of silicon derivative such as silicone dioxide, silanes or siloxanes or a polymer in a solvent that can then be dip coated, sprayed or flow coated”.  Jing’s stable nanocoating is comprised of silicon dioxide (paragraph 15) in a solvent (pargraphs 16, 20, 25) that can be dip coated, sprayed or flow coated (paragraph 48).  Since Jing’s coating is identical in composition as the applicant’s coating, it must necessarily have the same properties.).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the theatre light projector of Hsu by coating it’s optical component with the stable wetting coating of Jing in order to provide an anti-fog property so that water wets the optical component in a sheeting out manner rather than as droplets (Jing paragraph 53).
With respect to claim 7:	Hsu does not specifically teach “wherein the optical component is comprised of polymethyl methacrylate”.
However, Jing teaches “wherein the optical component is comprised of polymethyl methacrylate (paragraph 37)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the theatre light projector of Hsu by using PMMA as taught by Jing as the material of the optical component due to PMMA’s transparency to visible light and art recognized suitability as the material for a lens or window (Jing paragraphs 37-38, 40).
With respect to claim 8:	Hsu does not specifically teach “wherein the optical component is comprised of polycarbonate”.
However, Jing teaches “wherein the optical component is comprised of polycarbonate (paragraph 37)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the theatre light projector of Hsu by using polycarbonate as taught by Jing as the material of the optical component due to polycarbonate’s transparency to visible light and art recognized suitability as the material for a lens or window (Jing paragraphs 37-38, 40).
With respect to claim 9:	Hsu does not specifically teach “wherein the stable wetting coating is comprised of a silicone derivative”.
However, Jing teaches “wherein the stable wetting coating is comprised of a silicone derivative (paragraph 27)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the theatre light projector of Hsu by using the silicone derivative in Jing’s stable wetting coating in order to improve binding in the stable wetting coating (Jing paragraph 27).
With respect to claim 10:	Hsu teaches “wherein the optical component is an output window (see Fig. 5)”.
With respect to claim 11:	Hsu teaches “a method (method of making 10) comprising; placing the optical component (4) in a housing (2) of a theatre light projector (10); and placing a plurality of light sources in the housing of the theatre light projector (322); wherein the plurality of light sources are configured to project light through the optical component (see Fig. 5)”.
Hsu does not specifically teach “applying a stable wetting coating to at least one surface of an optical component; and wherein the stable wetting coating is configured increase the surface energy of the at least one surface so that glycol particles wet the at least one surface in a sheeting out manner”.
However, Jin inherently teaches “applying a stable wetting coating to at least one surface of an optical component (paragraph 15); and wherein the stable wetting coating is configured increase the surface energy of the at least one surface so that glycol particles wet the at least one surface in a sheeting out manner (according to the specification on page 11 “the stable nano coating 42 can be comprised of silicon derivative such as silicone dioxide, silanes or siloxanes or a polymer in a solvent that can then be dip coated, sprayed or flow coated”.  Jing’s stable nanocoating is comprised of silicon dioxide (paragraph 15) in a solvent (paragraphs 16, 20, 25) that can be dip coated, sprayed or flow coated (paragraph 48).  Since Jing’s coating is identical in composition as the applicant’s coating, it must necessarily have the same properties.).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the method of making the theatre light projector of Hsu by coating it’s optical component with the stable wetting coating of Jing in order to provide an anti-fog property so that water wets the optical component in a sheeting out manner rather than as droplets (Jing paragraph 53).
With respect to claim 12:	Hsu does not specifically teach “wherein the optical component is comprised of polymethyl methacrylate”.
However, Jing teaches “wherein the optical component is comprised of polymethyl methacrylate (paragraph 37)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the method of making the theatre light projector of Hsu by using PMMA as taught by Jing as the material of the optical component due to PMMA’s transparency to visible light and art recognized suitability as the material for a lens or window (Jing paragraphs 37-38, 40).
With respect to claim 13:	Hsu does not specifically teach “wherein the optical component is comprised of polycarbonate”.
However, Jing teaches “wherein the optical component is comprised of polycarbonate (paragraph 37)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the theatre light projector of Hsu by using polycarbonateas taught by Jing as the material of the optical component due to polycarbonate’s transparency to visible light and art recognized suitability as the material for a lens or window (Jing paragraphs 37-38, 40).
With respect to claim 14:	Hsu does not specifically teach “wherein the stable wetting coating is comprised of a silicone derivative”.
However, Jing teaches “wherein the stable wetting coating is comprised of a silicone derivative (paragraph 27)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the theatre light projector of Hsu by using the silicone derivative in Jing’s stable wetting coating in order to improve binding in the stable wetting coating (Jing paragraph 27).
With respect to claim 15:	Hsu teaches “wherein the optical component is an output window (see Fig. 5)”.
With respect to claim 16:	Hsu teaches “a method (method of making 10) comprising; placing the optical component (4) in a housing (2) of a theatre light projector (10); and placing a plurality of light sources in the housing of the theatre light projector (322)”.
Hsu does not specifically teach “applying a stable wetting coating to at least one surface of an optical component; and wherein the stable wetting coating is configured to modify the surface energy of the at least one surface so that glycol particles generated by a theatrical fog generating device wet the surface in a sheeting out manner”.
However, Jin inherently teaches “applying a stable wetting coating to at least one surface of an optical component (paragraph 15); and wherein the stable wetting coating is configured to modify the surface energy of the at least one surface so that glycol particles generated by a theatrical fog generating device wet the surface in a sheeting out manner (according to the specification on page 11 “the stable nano coating 42 can be comprised of silicon derivative such as silicone dioxide, silanes or siloxanes or a polymer in a solvent that can then be dip coated, sprayed or flow coated”.  Jing’s stable nanocoating is comprised of silicon dioxide (paragraph 15) in a solvent (pargraphs 16, 20, 25) that can be dip coated, sprayed or flow coated (paragraph 48).  Since Jing’s coating is identical in composition as the applicant’s coating, it must necessarily have the same properties.).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the method of making the theatre light projector of Hsu by coating it’s optical component with the stable wetting coating of Jing in order to provide an anti-fog property so that water wets the optical component in a sheeting out manner rather than as droplets (Jing paragraph 53).
With respect to claim 17:	Hsu does not specifically teach “wherein the optical component is comprised of polymethyl methacrylate”.
However, Jing teaches “wherein the optical component is comprised of polymethyl methacrylate (paragraph 37)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the method of making the theatre light projector of Hsu by using PMMA as taught by Jing as the material of the optical component due to PMMA’s transparency to visible light and art recognized suitability as the material for a lens or window (Jing paragraphs 37-38, 40).
With respect to claim 18:	Hsu does not specifically teach “wherein the optical component is comprised of polycarbonate”.
However, Jing teaches “wherein the optical component is comprised of polycarbonate (paragraph 37)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the theatre light projector of Hsu by using polycarbonate as taught by Jing as the material of the optical component due to polycarbonate’s transparency to visible light and art recognized suitability as the material for a lens or window (Jing paragraphs 37-38, 40).
With respect to claim 19:	Hsu does not specifically teach “wherein the stable wetting coating is comprised of a silicone derivative”.
However, Jing teaches “wherein the stable wetting coating is comprised of a silicone derivative (paragraph 27)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the theatre light projector of Hsu by using the silicone derivative in Jing’s stable wetting coating in order to improve binding in the stable wetting coating (Jing paragraph 27).
With respect to claim 20:	Hsu teaches “wherein the optical component is an output window (see Fig. 5)”.
With respect to claim 27:	Hsu does not specifically teach “wherein the stable wetting coating is configured to substantially withstand cleaning by an industrial glass cleaner”.
However, Jing implicitly teaches “wherein the stable wetting coating is configured to substantially withstand cleaning by an industrial glass cleaner (Jing’s stable wetting coating is made from silica, i.e. what most glass is made of, it can reasonably be expected to withstand cleaning by a glass cleaner).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the method of making the theatre light projector of Hsu by coating it’s optical component with the stable wetting coating of Jing in order to provide an anti-fog property so that water wets the optical component in a sheeting out manner rather than as droplets (Jing paragraph 53).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875